Case 2:17-md-02789-CCC-MF Document 555 Filed 02/21/20 Page 1 of 4 PageID: 20389



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                                                  2:17-MD-27$9 (CCC)(MF)
  IN RE: PROTON-PUMP                                     (MDL 2789)
  INHIBITOR PRODUCTS                           and all member and related cases
  LIABILITY LITIGATION
                                                   Judge Claire C. Cecchi
  This Document Relates to:
  All cases listed in Exhibit A


                          ORDER TO SHOW CAUSE

        The 112 Plaintiffs enumerated on the attached Exhibit A are hereby ordered

  to show cause within ten (10) days as to why their case should not be dismissed

  without prejudice for failure to comply with the parties’ Tolling Agreement.


        Any Plaintiffs who fail to respond within ten (10) days are automatically

  dismissed without prejudice.


        For any Plaintiff who responds, Defendants have seven (7) days to reply to

  any Plaintiff responses and the Court will thereafter rule as to whether the

  Plaintiffs case should be dismissed.


        SO ORDERED on this        2      day of            ,   2020.




                                         CLAIRE C. CECCHI
                                         United States District Judge



                                           1
Case 2:17-md-02789-CCC-MF Document 555 Filed 02/21/20 Page 2 of 4 PageID: 20390
                                 Exhibit A


No.                    Plaintiff's Name                        Case No.         Plaintiff's Counsel
1     England, Lucette                                     18-cv-05779    Baron & Budd, P.C.
2     Beal, Linda                                          18-cv-05835    Baron & Budd, P.C.
3     Brown, Faye                                          18-cv-05843    Baron & Budd, P.C.
4     Brown, Peggy                                         18-cv-06063    Baron & Budd, P.C.
5     Fuentes, Elisa                                       18-cv-06393    Baron & Budd, P.C.
6     Renteria, Jeanette                                   18-cv-06711    Baron & Budd, P.C.
7     Hall, Derrick                                        18-cv-07422    Baron & Budd, P.C.
8     Lawson, Ina                                          18-cv-07433    Baron & Budd, P.C.
9     Polk, Sam                                            18-cv-07621    Baron & Budd, P.C.
10    Reed, Candice Lowe                                   18-cv-07625    Baron & Budd, P.C.
11    Roberts, Edna                                        18-cv-07663    Baron & Budd, P.C.
12    Trotter, Linda                                       18-cv-09508    Baron & Budd, P.C.
13    Chesney, Maureen                                     18-cv-05292    Weitz & Luxenberg P.C.
14    Congelliere, Rhonda J.                               18-cv-05295    Weitz & Luxenberg P.C.
15    Gurard-Loosmore, Charlene                            18-cv-05301    Weitz & Luxenberg P.C.
16    Lozano, Roberta                                      18-cv-05319    Weitz & Luxenberg P.C.
17    Mangiardi, Dominic                                   18-cv-05320    Weitz & Luxenberg P.C.
18    Schultz, Susan                                       18-cv-05328    Weitz & Luxenberg P.C.
19    Green, Carl                                          18-cv-05350    Weitz & Luxenberg P.C.
20    Richard, James                                       18-cv-05362    Weitz & Luxenberg P.C.
21    Gross, III, Edward                                   18-cv-05470    Weitz & Luxenberg P.C.
22    Mooney, Melissa                                      18-cv-05480    Weitz & Luxenberg P.C.
23    Tomiak, Robyn                                        18-cv-05486    Weitz & Luxenberg P.C.
24    Morrison, Debbie                                     18-cv-05515    Weitz & Luxenberg P.C.
25    Green, Michael D.                                    18-cv-05517    Weitz & Luxenberg P.C.
26    Thompson, Christopher B.                             18-cv-05518    Weitz & Luxenberg P.C.
27    Taylor, Belinda                                      18-cv-05519    Weitz & Luxenberg P.C.
28    Graves, Sandra, as Proposed Representative of        18-cv-05961    Weitz & Luxenberg P.C.
      the Estate of Deloris Greene
29    Geoghagan, Laura                                     18-cv-05969    Weitz & Luxenberg P.C.
30    Schrader, Kelly                                      18-cv-05999    Weitz & Luxenberg P.C.
31    Arnold, Adrienne                                     18-cv-06131    Weitz & Luxenberg P.C.
32    Brown, Angela as PR of Estate of Stephen Brown       18-cv-06190    Weitz & Luxenberg P.C.

33    Stokes, Willie                                       18-cv-06205    Weitz & Luxenberg P.C.
34    Taylor, Jana                                         18-cv-06208    Weitz & Luxenberg P.C.
35    Williams, Sheri                                      18-cv-06220    Weitz & Luxenberg P.C.
36    Ex, Benjamin                                         18-cv-06229    Weitz & Luxenberg P.C.
37    Richardson, Angela                                   18-cv-06258    Weitz & Luxenberg P.C.
38    Hurst, Kathy                                         18-cv-06261    Weitz & Luxenberg P.C.
39    Joslyn, Lon, as representative of the estate of Jo   18-cv-06285    Weitz & Luxenberg P.C.
      Priel
40    Cissell, Darryl                                      18-cv-06441 Weitz & Luxenberg P.C.
41    Gant, Jennifer                                       18-cv-06464 Weitz & Luxenberg P.C.
42    Harris, Lori, as Proposed Representative of the      18-cv-06478 Weitz & Luxenberg P.C.
      Estate of Jeffery Harris, Sr., Deceased
43    Kurns, Talisa, as Proposed Representative of the     18-cv-06491 Weitz & Luxenberg P.C.
      Estate of Mary Kurns
44    Gonzales, James                                      18-cv-06492 Weitz & Luxenberg P.C.



                                                 Page 1 of 3
Case 2:17-md-02789-CCC-MF Document 555 Filed 02/21/20 Page 3 of 4 PageID: 20391
                                 Exhibit A


No.                  Plaintiff's Name                      Case No.         Plaintiff's Counsel
45 Odle, Delbert                                       18-cv-06495 Weitz & Luxenberg P.C.
46 Smith, Montoya as PR for the estate of Wilfred      18-cv-06514 Weitz & Luxenberg P.C.
   Smith
47 Watson, Danny                                       18-cv-06538 Weitz & Luxenberg P.C.
48 Trammell, Steven, as representative of the estate   18-cv-06545 Weitz & Luxenberg P.C.
   of Gary Trammell
49 Miller, David C.                                    19-cv-04172    Weitz & Luxenberg P.C.
50 Mincey, Theresa                                     19-cv-04270    Weitz & Luxenberg P.C.
51 Cannon, Ginger                                      19-cv-04496    Weitz & Luxenberg P.C.
52 Bell, Jean                                          19-cv-04520    Weitz & Luxenberg P.C.
53 Boyd, Kerry Von Eric                                19-cv-04522    Weitz & Luxenberg P.C.
54 Augustine, Linda                                    19-cv-04540    Weitz & Luxenberg P.C.
55 Cedillo, Betty                                      19-cv-04744    Weitz & Luxenberg P.C.
56 Defibaugh, Carolyn                                  19-cv-04764    Weitz & Luxenberg P.C.
57 Coleman, Kim J.                                     19-cv-04803    Weitz & Luxenberg P.C.
58 Dove, Patricia                                      19-cv-04864    Weitz & Luxenberg P.C.
59 Collins, Lillie                                     19-cv-04874    Weitz & Luxenberg P.C.
60 Anderson, Brooke                                    19-cv-04889    Weitz & Luxenberg P.C.
61 Andres, Shelia                                      19-cv-04896    Weitz & Luxenberg P.C.
62 Fisher, Deborah                                     19-cv-04996    Weitz & Luxenberg P.C.
63 Borell, Linda A.                                    19-cv-05055    Weitz & Luxenberg P.C.
64 Johnson, Joel                                       19-cv-05223    Weitz & Luxenberg P.C.
65 Humpherys, Shaun                                    19-cv-05225    Weitz & Luxenberg P.C.
66 Jimison, Taya                                       19-cv-05265    Weitz & Luxenberg P.C.
67 Irving, Yolinda                                     19-cv-05317    Weitz & Luxenberg P.C.
68 Gaynor, Sandra                                      19-cv-05346    Weitz & Luxenberg P.C.
69 Kirby, Melissa                                      19-cv-05381    Weitz & Luxenberg P.C.
70 Gonzales, Patricia                                  19-cv-05398    Weitz & Luxenberg P.C.
71 Hill, Linda                                         19-cv-05500    Weitz & Luxenberg P.C.
72 Hamilton, Temika                                    19-cv-05591    Weitz & Luxenberg P.C.
73 Harris, Pearl                                       19-cv-05690    Weitz & Luxenberg P.C.
74 Hatch, Ollie                                        19-cv-05708    Weitz & Luxenberg P.C.
75 Lankey, Rosetta                                     19-cv-06009    Weitz & Luxenberg P.C.
76 Leatherwood, Susan                                  19-cv-06020    Weitz & Luxenberg P.C.
77 Williams, Rose                                      19-cv-06206    Weitz & Luxenberg P.C.
78 Williams, Valerie                                   19-cv-06252    Weitz & Luxenberg P.C.
79 Morey, Kelly                                        19-cv-06665    Weitz & Luxenberg P.C.
80 Musgrave, Gail                                      19-cv-06719    Weitz & Luxenberg P.C.
81 Martin, Gina M.                                     19-cv-06840    Weitz & Luxenberg P.C.
82 New, Cynthia                                        19-cv-06875    Weitz & Luxenberg P.C.
83 Plunk, Randy                                        19-cv-06884    Weitz & Luxenberg P.C.
84 Powell, Heather                                     19-cv-06964    Weitz & Luxenberg P.C.
85 Roberts, Meland                                     19-cv-07079    Weitz & Luxenberg P.C.
86 Zapata, Ester                                       19-cv-07108    Weitz & Luxenberg P.C.
87 Rosado, Antonia                                     19-cv-07127    Weitz & Luxenberg P.C.
88 Pena, David                                         19-cv-07174    Weitz & Luxenberg P.C.
89 Silvas, Cynthia                                     19-cv-07204    Weitz & Luxenberg P.C.
90 Singleton, Pamela                                   19-cv-07221    Weitz & Luxenberg P.C.
91 Ruiz, Darlene                                       19-cv-07301    Weitz & Luxenberg P.C.



                                             Page 2 of 3
Case 2:17-md-02789-CCC-MF Document 555 Filed 02/21/20 Page 4 of 4 PageID: 20392
                                 Exhibit A


No.                 Plaintiff's Name                      Case No.       Plaintiff's Counsel
 92 Semien, Michael                                  19-cv-07305 Weitz & Luxenberg P.C.
 93 Smith, Evelyn                                    19-cv-07364 Weitz & Luxenberg P.C.
 94 Shields, Susan                                   19-cv-07394 Weitz & Luxenberg P.C.
 95 Smith, Tracy as PR for George Smith              19-cv-07397 Weitz & Luxenberg P.C.
 96 Snow, Mark                                       19-cv-07478 Weitz & Luxenberg P.C.
 97 Taylor, Rebecca A.                               19-cv-07568 Weitz & Luxenberg P.C.
 98 Perkins, Noami A.                                19-cv-07571 Weitz & Luxenberg P.C.
 99 Taylor, Robert                                   19-cv-07583 Weitz & Luxenberg P.C.
100 Teft, Donald                                     19-cv-07585 Weitz & Luxenberg P.C.
101 Garcia, Lisa                                     19-cv-07746 Weitz & Luxenberg P.C.
102 Strickland, Sandra                               19-cv-07860 Weitz & Luxenberg P.C.
103 Mock, John                                       19-cv-07926 Weitz & Luxenberg P.C.
104 Willey, Sr., Herbert L.                          19-cv-08042 Weitz & Luxenberg P.C.
105 Walton, Sr., Ronald                              19-cv-08190 Weitz & Luxenberg P.C.
106 Turner, Jabina                                   19-cv-08214 Weitz & Luxenberg P.C.
107 Wendt, Ruth M.                                   19-cv-08508 Weitz & Luxenberg P.C.
108 Brittain, Sandra                                 19-cv-14629 Weitz & Luxenberg P.C.
109 Budd, Vickie                                     19-cv-14635 Weitz & Luxenberg P.C.
110 Grissom, Chris as Proposed Representative of     19-cv-15641 Weitz & Luxenberg; Aylstock,
    Estate of Alisha Grissom                                     Witkin, Kreis & Overholtz, PLLC
111 Davila, Efrain                                   19-cv-15690 Weitz & Luxenberg; Aylstock,
                                                                 Witkin, Kreis & Overholtz, PLLC
112 Williams, D'Andrae                               19-cv-15972 Weitz & Luxenberg; Aylstock,
                                                                 Witkin, Kreis & Overholtz, PLLC




                                            Page 3 of 3
